Citation Nr: 1337554	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  

The Veteran asserted a claim for posttraumatic stress disorder (PTSD) in August 2010.  Consistent with the Veteran's contentions, the medical record, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim on appeal has been recharacterized to include any psychiatric disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a respiratory disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A lumbar spine disability began during the Veteran's active duty service.

2.  A heart disorder is not shown have begun during service or within the first post-service year, and is not shown to be the result of an event or injury during service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  A heart disorder was not incurred in or aggravated by active military service, nor may a heart disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent a letter in September 2010 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

The Veteran's statements in support of the claim are of record, including testimony provided at a March 2013 videoconference hearing.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Veteran has not been provided a cardiac examination to determine whether the currently-diagnosed cardiac disease is etiologically related to active duty service, but the Board fdins that no examination is warranted under the present circumstances.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).  Although there is evidence of a current disability, the credible evidence of record does not indicate an in-service event or injury to which any heart condition could be related.  The Board will discuss the issues in depth below; in summary, however, the Veteran's reports of spending two weeks in a hospital with German measles and a 116 degree fever while on active duty are not found credible and are thus accorded no weight.  Thus, any suggestion by a medical provider that the Veteran's current heart disorder may be related to an in-service episode of German measles is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing that a medical opinion must be factually accurate to be probative).

The only other arguments made by the Veteran or his representative concerning the possible etiology of the current heart condition is that he was possibly exposed to the herbicide Agent Orange, and a suggestion that his heart condition may somehow be related to the respiratory issue that the Board is remanding.  As far as Agent Orange exposure, the Veteran has presented nothing more than speculation of exposure while he was stationed in Germany; he does not have actual knowledge of such exposure, and has not presented any actual evidence that he was exposed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Department of Defense has not notified VA of any use of Agent Orange in Germany, and the Veteran has not submitted any evidence of such use.  See Herbicide Tests and Storage Outside the U.S., http://www.publichealth.va.gov/exposures/agentorange/outside_vietnam.asp (last accessed Nov. 15, 2013).  The Veteran's speculation is not probative, and there is no other evidence of record to support a finding that he was so exposed.  

With regard to the possibility of a link between a heart disorder and the Veteran's respiratory condition, the Veteran's representative seems to have speculated, without any evidence in support, that the in-service upper respiratory infections and bronchitis, and/or the Veteran's asbestos exposure, could have caused the current heart disability.  The representative is not competent to provide such an etiological opinion, and his unclear statements in that regard are not probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, no examination is warranted.  McLendon, 20 Vet. App. at 83.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  38 C.F.R. § 3.159(c).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

With chronic disease (as defined in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arteriosclerosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), ischemic heart disease (including coronary artery disease) Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 302.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Lumbar Spine Disability

The Board finds that service connection for a lumbar spine disability is warranted.  There is a current diagnosis of moderate degenerative joint disease of the lumbar spine.  The Veteran's testimony concerning in-service back injuries and treatment is supported by evidence of medical care for back pain in the STRs.  Following a VA spine examination in November 2010, the examiner opined in his report that "it is at least as likely as not that current back pathology is a continuum of weak back noted on [the two] service visits [referenced in the report].  Altered biomechanics resulting from weak back at least as likely as not caused current . . . lumbar [degenerative joint disease."  As such, there is evidence of a current disability, an in-service injury, and a competent nexus between the two.  See Holton, 557 F.3d at 1366.

The Board acknowledges that subsequent to the November 2010 examination report, that same examiner issued a November 2010 addendum opinion, citing the reference in the STRs to a pre-service history of slipped discs in the spine, and opining that the current degenerative joint disease was thus less likely than not related to an in-service injury.  Contrary to the unsupported reference in the STRs of a pre-service injury is the January 1974 enlistment physical examination, which noted a normal spine.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.  The Veteran's statements recorded in his STRs regarding a pre-service spine condition are insufficient to rebut the presumption of soundness, 38 C.F.R. § 3.304(b)(3), and do not alter the outcome in this matter.  The November 2010 addendum opinion is disregarded, as relying on an insufficient factual premise.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Accordingly, service connection is warranted as the preponderance of the evidence is in favor of the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Heart Disorder

There are current diagnoses of coronary artery disease and congestive heart failure.  The Board herein explores the possible avenues for service connection in detail, but ultimately concludes that any heart disability did not begin during service, and that there was no in-service event or injury to which the current disability could be related.

Initially, as discussed in the VCAA section, above, the Board finds that the Veteran's assertion of exposure to Agent Orange in Germany is speculative and not based on any personal knowledge of the Veteran.  Layno, 6 Vet. App. at 470.  As noted above, the Department of Defense has not notified VA of the use of Agent Orange in Germany and the Veteran has not submitted any evidence of such use. The representative's assertions of a possible link between the current heart disorders and the Veteran's claim for service connection for a respiratory disorder, to be not competent; the Board notes that the Veteran has not indicated any medical professional has indicated to him that the two may be related.  Jandreau, 492 F.3d at 1376-77.  As such, without some other competent source of evidence suggesting Agent Orange exposure or a relationship between the cardiac disability and the Veteran's respiratory condition, no further discussion of those possible bases for service connection is necessary.  

The Veteran does not assert, and there is no evidence to suggest, that the Veteran's heart disability began during service, or within the first post-service year.  The Veteran did not undergo treatment for a heart condition or any heart-related symptoms while in service, and his October 1975 separation examination was negative for heart symptoms.  VA treatment records (i.e., October 2011, December 2010, March 2010) dates the Veteran's cardiac history to 2008, when he experienced myocardial infarction.  The Veteran asserted at his hearing that he had experienced "double heart beats" for "a long time," and that he had a heart attack in 2008, but did not suggest that his disability began in service or within the first post-service year.  As such, the Veteran does not warrant service connection on a presumptive basis, as the evidence demonstrates that his heart disorders developed many years after separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's primary assertion concerning his heart disorder is that it is related to a bout of German measles that he suffered during Advanced Individual (Infantry) Training.  He claims that he "spent two weeks in the hospital packed in ice running a 116 temperature," but acknowledges that there is no notation of such in his medical records.  At other times, he has claimed that his temperature during his hospitalization was 110 degrees (see December 2011 Notice of Disagreement) and "over 114 degrees" (see July 2012 substantive appeal).  A VA nurse practitioner indicated in June 2010 that the fact that the Veteran "had German measles while in the military and had 114 degree fever while in the hospital in El Paso, Texas" had a "possible [e]ffect on heart . . . ."  

The Board finds the Veteran's assertion that he suffered German measles during training resulting in two weeks' hospitalization to not be credible, and thus is not probative.  Caluza, 7 Vet. App. at 511-12.  In addition to the fact, noted by the Veteran, that there is no record of his alleged two-week hospitalization, there is significant other evidence of record demonstrating that such a hospitalization never occurred.  The Veteran's October 1975 separation examination specifically noted no "significant or interval history" since the enlistment examination in January 1975.  On that report, the Veteran indicated that he was in good health.  The Board notes that a two week hospital stay would most likely be noted in the Veteran's STRs.  Generally, an absence of evidence of a disorder, such as this, may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., concurring).

Most importantly, in a September 1974 General Health Questionnaire, completed in conjunction with dental treatment (and later reviewed in June 1975), the Veteran denied being hospitalized in the previous five years, and denied heart trouble.  The Board finds the Veteran's statements during service denying hospitalization to be much more probative than his current statements, made in conjunction with a claim for benefits.  Id.; see also Fed. R. Evid. 803(4) (finding that statements that are made for the purposes of medical diagnosis or treatment are generally reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (providing that "recourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").

Thus, the June 2010 nurse practitioners' suggestion that the current heart condition could be related to German measles in service is not probative, both because it is speculative, and because there is no credible evidence of German measles during active duty.  See Nieves-Rodriguez, 22 Vet. App. at 302.

To the extent that the Veteran and his representative have argued that his heart condition is related to his active duty service, such a finding is beyond their competency as laypersons; they are not competent to provide a complex medical opinion as it involves the onset and etiology of an internal organ, rather than the onset of readily observable conditions such as broken legs, varicose veins, or ringing in the ears.  Jandreau, 492 F.3d at 1376-77.

Based on the foregoing, the Board finds that the competent and credible evidence of record indicates that the Veteran's heart disorder did not begin during service or within the first post-service year, and is not related to an event or injury in service.  Service connection is thus not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a heart disorder is denied. 


REMAND

Concerning the claim for a respiratory disorder, an examination is warranted.  The Veteran testified that he has been diagnosed with a "spot" on his lungs.  He is competent to relate such medical findings.  See Kahana, 24 Vet. App. at 433.  Further, considering his duties during active duty service working on vehicle brakes in the 1970s, the RO conceded asbestos exposure.  The Board also notes that the Veteran was seen for upper respiratory infections during active duty.  Although the nature of the current respiratory disorder is unclear, the evidence of in-service treatment and injury (the conceded asbestos exposure) is sufficient to warrant an examination to determine the nature and etiology of any current disability.  McLendon, 20 Vet. App. at 83.

Regarding his claim for a psychiatric disorder, remand is required for a medical opinion.  The Veteran has a current psychiatric diagnosis of major depressive disorder.  He has also had multiple positive posttraumatic stress disorder screens.  The evidence of record suggests that his psychiatric disability is related to his general medical condition.  As the Veteran is in receipt of service connection for a lumbar spine disability, tinnitus, and bilateral hearing loss, an examination is warranted to determine whether service connection for a psychiatric disability is warranted secondary to those service-connected disabilities.  Id.

As his psychiatric disorder may be linked to his general medical condition, that issue is also inextricably intertwined with the claim for service connection for a respiratory disorder, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Board takes this opportunity to encourage the Veteran to develop additional sources of evidence related to his purported stressors, as VA has been unable to find any evidence of the events the appellant has alleged.  Such evidence may include, but is not limited to, statements from fellow Veterans who served with him in Germany, or statements from friends and family with whom the Veteran discussed the alleged stressful events at or near the time of their occurrence.  Additional evidence demonstrating the occurrence of the alleged stressors would be extremely helpful in adjudicating the Veteran's claim.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

2.  If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  The RO/AMC must make at minimum two attempts to obtain the records.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a pulmonary examination.  The examiner must review the claims file, Virtual VA, and this remand; the ensuing report must indicate that such a review occurred.  Thereafter, the examiner shall provide a complete respiratory examination.  All necessary diagnostic testing must be accomplished, and a current respiratory diagnosis should be obtained.  

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current respiratory disorder had its onset during service, began during the first post-service year, or is otherwise etiologically related to an event or injury during service, to include both (a) asbestos exposure in service, and (b) various respiratory ailments in service, as reflected in the STRs.

The examiner must provide a complete rationale for all opinions expressed.  To the extent that any opinion cannot be provided without resorting to speculation, the examiner must explain why such a response would be speculative.  

4.  Thereafter, provide the Veteran with a psychiatric examination.  The examiner must review the claims file, Virtual VA, and this remand; the ensuing report must indicate that such a review occurred.  

Then, the examiner shall provide a complete psychiatric examination.  All necessary diagnostic testing must be accomplished, and a current psychiatric diagnosis/diagnoses should be obtained.  

The Veteran asserts a claim for posttraumatic stress disorder.  The examiner should obtain a complete, detailed description of the Veteran's claimed stressors, and if a PTSD diagnosis is appropriate, must indicate which, if any, of the claimed stressors is a sufficient stressor under the Diagnostic and Statistical Manual, 4th edition's requirements, to support a PTSD diagnosis.

The examiner must provide an opinion addressing whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder began during service or is otherwise etiologically related to an event or injury in service, or is due to the Veteran's medical condition.  

If the examiner opines that any current psychiatric diagnosis is at least as likely as not related to the Veteran's medical condition, the examiner should provide an opinion whether it is due to the Veteran's service-connected disabilities of tinnitus, hearing loss, and spine disability.  In addition, only if the result of the respiratory examination is that the respiratory disorder is related to service, the examiner should consider the respiratory disorder as part of the Veteran's service-connected disabilities.

The examiner must provide a complete rationale for all opinions expressed.  To the extent that any opinion cannot be provided without resorting to speculation, the examiner must explain why such a response would be speculative.  

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


